Citation Nr: 1312556	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-44 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Flowood, Mississippi


THE ISSUE

Entitlement to the payment or reimbursement of the cost of unauthorized medical treatment and services rendered in January 2010.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to May 1968, and from January 1972 to January 1975.  He died in January 2010.  The appellant is the ambulance company that provided the Veteran with transportation to the hospital on the date of his death.  See 38 C.F.R. § 17.123 (2012) (stating that a claim for payment of services not previously authorized may be filed by the community resource which provided the service).

This matter comes before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs Medical Center (VAMC) in Flowood, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran had been awarded service connection for status-post stress fracture left tibia with residual cortical thickening (rated as noncompensably disabling), and status-post stripping left greater saphenous vein (rated as noncompensably disabling).  Additionally, he was in receipt of non-service-connected pension with special monthly pension for aid and attendance.  He was a resident at the Oklahoma Veterans Center Nursing Home.

Private hospital records show that in January 2010, the Veteran was scheduled to go to Oklahoma City for evaluation, but due to increasing dyspnea and increasing weakness and pedal edema the trip was cancelled.  The private medical record reflects that a VA physician contacted a private physician at Mercy Hospital and requested that the Veteran be admitted.  Southern Oklahoma Ambulance Service transported the Veteran to Mercy Hospital on January [redacted], 2010.  The Veteran's condition deteriorated, and later in the day, the Veteran died.  On January 28, 2010, VA received a bill from Southern Oklahoma Ambulance Service.

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three different possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the Veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated a service-connected disability; or (3) the Veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C.A. §§ 1703(a), 1725, 1728(a) (West 2002 & Supp. 2012).

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54 (2012).  Whether treatment was authorized is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994); see 38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2012).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2012).

In this case, the evidence of record is unclear whether the Veteran's visit to the private hospital on January [redacted], 2010, was authorized by VA.  While no clear authorization is of record, the private medical record reflects that a VA physician contacted a private physician at Mercy Hospital and requested that the Veteran be admitted.  As such, on remand, the VAMC should clarify whether the Veteran's private hospital visit on January [redacted], 2010, was indeed authorized by VA.

When a Veteran receives treatment at a non-VA facility without prior authorization, the law provides two related, but independent avenues for obtaining payment or reimbursement for medical expenses, 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.  

The provisions of 38 U.S.C.A § 1725(a) provide that VA shall reimburse certain veterans for the reasonable value of emergency treatment furnished the veteran in a non-Department facility.  Eligibility under 38 U.S.C.A § 1725(b) requires the following:  (1) the veteran is an active VA health-care participant, which means he or she is enrolled in the health care system established under section 1705(a) and received care within the 24-month period preceding the furnishing of such emergency treatment; (2) the Veteran is personally liable for payment, which means he or she is financially liable to the provider of emergency treatment for that treatment, has no entitlement to care or services under a health-plan contract, has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider, and is not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2012).  

The implementing regulation, 38 C.F.R. § 17.1002, provides that payment or reimbursement for emergency services for non service-connected disabilities in non-VA facilities is made only if all of the following are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002(a)-(i) (2012).  

The Board points out that the provisions in 38 C.F.R. § 17.1002 are conjunctive, not disjunctive; i.e. all of the enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

In its original denial of the claim, the VAMC did not cite any applicable law or regulations.  Rather, in an October 2010 letter denying the claim, the appellant was informed by VA that "[u]nder the Mill Bill [sic] you have 90 days from the date service(s) were rendered to submit documents for review, after such time claims will be denied for not [sic] timely filed.  Your facility submitted the HCFA claim 01/28/2010 and medical records was [sic] not received by 10/28/2010, which was past the timely filing deadline."  As such, the agency of original jurisdiction denied the claim as not being timely filed.

However, according to 38 C.F.R. § 17.126 (timely filing), claims for payment or reimbursement of the expenses of medical care or services not previously authorized must be filed within 2 years after the date the care or services were rendered.  See 38 C.F.R. § 17.126(a) (2012).  As the care was provided on January [redacted], 2010, and the bill from Southern Oklahoma Ambulance Service was received by VA on January 28, 2010, the claim was timely filed.  Additionally, even considering that the medical records were not received until October 2010, the appellant was still within the 2 year filing deadline.  Therefore on remand, the claim should be considered on the merits.
The Board further finds that the appellant has not been furnished an adequate statement of the case (SOC).  The October 2010 SOC indicates that the Veteran had no service connected disabilities.  This information is not correct.  As noted above, service connection was granted for status-post stress fracture left tibia with residual cortical thickening (rated as noncompensably disabling), and status-post stripping left greater saphenous vein.  As such, it is not clear that the correct facts of the case were considered and properly evaluated in the preparation of the SOC.

Additionally, under 38 C.F.R. § 19.29, an SOC must contain, among other things, a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the agency of original jurisdiction's determination.  The October 2010 SOC cites 38 U.S.C.A. § 1725 but provides the incorrect text of this statute.  Significantly, the SOC reflects that 38 U.S.C.A. § 1725 has a subsection (b)(4) which relates to timely filing of a claim; however, in reality, 28 U.S.C.A. § 1725 has no subsection (b)(4).  Additionally, the SOC cites 38 C.F.R. §§ 17.1000-1008 but does not provide the actual text of these regulations.  Significantly, the SOC provides no discussion of how the regulations apply to the facts in the appellant's specific case.  The appellant has not otherwise been advised of the law and regulations pertinent to this case, to include the nine separate conditions which must be satisfied for payment or reimbursement pursuant to 38 C.F.R. § 17.1002.  In addition, the Board notes that 38 U.S.C.A. 
§ 1725(b)(3)(C) was revised in February 2010.  Prior to this revision, a Veteran was personally liable for emergency treatment furnished in a non-VA facility if he or she had no other contractual or legal recourse against a third party that would, in whole or in part, extinguish such liability to the provider.  The February 2010 revision removed the phrase "or in part", meaning that the Veteran may receive payment or reimbursement through VA for the balance of medical expenses.  See Pub. L. 111-137, 123 Stat. 3495 (2010).

To ensure due process, on remand, the VAMC should issue a supplemental statement of the case (SSOC) that includes the correct laws and regulations pertaining to claims for reimbursement for unauthorized medical expenses pursuant to 38 U.S.C.A. §§ 1725, 1728; and 38 C.F.R. § 17.1002.

If and only if, on remand, it is determined that the Veteran does not have coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment rendered, and that he has no other contractual or legal recourse against a third party that would, in whole, extinguish his liability for those expenses, the Board finds that a medical opinion, based on review of the record, would be helpful in determining whether a VA or other Federal facility/provider was feasibly available.  The physician should also provide an opinion as to whether the January [redacted], 2010, treatment was rendered in a medical emergency (i.e., the treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health).  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2012).

Accordingly, the case is REMANDED for the following actions:

1.  In light of the January 2010 private medical record which reflects that a VA doctor requested that a private hospital admit the Veteran, determine if the Veteran's treatment at a non-VA facility on January [redacted], 2010, was authorized by VA.

2.  If and only if it is determined that the Veteran's treatment at a non-VA facility on January [redacted], 2010, was not authorized by VA, take necessary action to clarify whether the Veteran had medical coverage from any other entity, and, if so, whether the appellant had finally exhausted, without success, attempts to obtain payment from that entity.

3.  If and only if it is determined that the Veteran did not have coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment rendered at on January [redacted], 2010, and that he had no other contractual or legal recourse against a third party that would, in whole, extinguish his liability for expenses incurred as a result of that treatment, forward the claims file to an appropriate physician to obtain a medical opinion.  

The physician should specifically opine as to whether the treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The physician should also provide an opinion as to whether a VA or other Federal facility/provider was feasibly available at the time of the treatment.  

Prior to the requested review, the claims file, and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  The physician should set forth a complete rationale for any conclusions reached.  

4.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue an SSOC to the appellant before returning the claim to the Board.  The SSOC must include a summary of the pertinent laws and regulations (including the correct text of 38 U.S.C.A. 
§§ 1725 and 1728; 38 C.F.R. § 17.1002).  Afford the appellant the opportunity to submit written or other argument in response thereto before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


